Citation Nr: 1446834	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-27 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for Hodgkin's lymphoma.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board remanded the Veteran's claim for additional development in August 2013.


FINDINGS OF FACT

The Veteran has not experienced any residuals of Hodgkin's lymphoma at any time since he filed his claim of entitlement to service connection for that disability.  `


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of Hodgkin's lymphoma have not been met for any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.23, 4.7, 4.10, 4.21, 4.117 Diagnostic Code 7709 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and private treatment records are associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

The Veteran contends that his service-connected Hodgkin's lymphoma warrants a compensable rating.  Specifically, the Veteran contends that he has poor bone density and has to take an iron supplement, a vitamin D supplement, and a calcium supplement as a result of his Hodgkin's lymphoma.  

The Veteran was diagnosed with stage IIA Hodgkin's disease limited to the thorax in June 2007.  He was treated with four cycles of doxorubicin (Adriamycin), Bleomycin (Blenoxane), Vinblastine (Velban), and Dacarbazine (DTIC-Dome) (ABVD) chemotherapy followed by radiation.  

In April 2008, the Veteran was seen by Dr. Hindenberg, M.D, for a follow-up of his Hodgkin's disease at which time he reported feeling well and was complaint free.  He specifically any denied shortness of breath, dyspnea upon exertion, fevers, or sweats.  He also denied any infections, evidence of tingling in the hands or feet, or anything to suggest Raynaud's disease.  

At routine follow up appointments with J. Haas, M.D., in January 2008, May 2008, October 2008, and April 2009, the Veteran reported that he felt well and he denied any complaints.  He specifically denied fever, night sweats, weight loss, or any other pertinent review of systems.  A positive emission tomography/computed tomography (PET-CT) revealed some hypermetabolic activity in the stomach which was thought to be inflammatory and uptake in the thyroid nodule for which he was followed by an endocrinologist.  There was no evidence of recurrence of Hodgkin's disease.  A physical examination found the Veteran to be in no acute distress.  There was no cervical, supraclavicular, axillary, inguinal, epitrochlear, or Waldeyer's ring adenopathy noted.  The Veteran's lungs were clear, cardiac rate and rhythm were regular, and the abdomen was soft, nontender, and nondistended.  Bowel sounds were present and there was no focal back or costovertebral angle (CVA) tenderness noted.  Neurologic examination was unremarkable.  The doctor's found the Veteran to be clinically well with no indication of any need for additional radiation.  

At a September 2009 VA examination, the Veteran reported some coughing with clear to orange sputum production.  He also reported experiencing chest pain with dyspnea.  He endorsed some swelling of the ankles and knees.  He reported constipation, diarrhea, and abdominal pain at times that improved with passing gas.  He also reported occasional night sweats and fatigue and decreased appetite.  On physical examination, the Veteran was well-nourished, pleasant, comfortable, and in no acute distress.  There was no skin ecchymosis and the eyes were not pale or icteric.  There was no peripheral adenopathy and the lungs were clear.  There was no heart murmur and the abdomen was soft and non-tender.  There was no pedal edema.  The examiner diagnosed Hodgkin's lymphoma status post induction chemotherapy and radiation.  The examiner noted that the Veteran's last positive emission tomography (PET) scan revealed complete remission.

In February 2012, Dr. Hindenburg wrote that the Veteran had osteopenia, and opined that it was possible that the chemotherapy that the Veteran had received for his Hodgkin's lymphoma may have contributed.  However, even if it was accepted that the Veteran had diminished bone density, it has not been shown that such a condition caused any functional limitation.

At an October 2013 VA examination, the examiner indicated that the Veteran's Hodgkin's disease was in remission and the Veteran denied receiving treatment for any Hodgkin's lymphoma residuals.  He did not have anemia or thrombocytopenia.  The Veteran was noted to have weakness at times, easy fatigability, occasional light-headedness and shortness of breath, dyspnea on mild exertion (such as climbing a ladder), and an enlarged aorta.  There were no recurring infections attributable to any conditions, complications, or residuals of treatment for Hodgkin's disease, no sickle cell anemia, or polycythemia vera.  The Veteran reported that he was treated for anemia with medication in 2009, but not since that time.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.

In a February 2010 rating decision, the RO awarded service connection for Hodgkin's disease effective July 27, 2009 (the date the Veteran filed his claim), and assigned a noncompensable rating based on the criteria found at 38 C.F.R. § 4117, Diagnostic Code 7709.  As Diagnostic Code 7709 is specific to Hodgkin's disease, the Board finds no other appropriate diagnostic code upon which to base a rating.  

Diagnostic Code 7709 provides that with active Hodgkin's disease, or during the treatment phase for Hodgkin's disease, a 100 percent rating is assigned.  A note under Diagnostic Code 7709 states as follows:  

The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.

This medical evidence as reported above shows that the Veteran has thankfully not experienced active Hodgkin's disease, nor has he had treatment for Hodgkin's disease from more than one year prior to when VA received his claim of entitlement to service connection to the present.  For this reason, there is no basis for assigning a 100 percent rating for any time on appeal.  

The preponderance of medical evidence also shows that the Veteran has not experienced any residuals of Hodgkin's disease at any time since service connection became effective.  The Board has considered the Veteran's report that he has had symptoms and conditions that he believes are due to his Hodgkin's disease and treatment for the disease.  Although the Veteran may attribute these symptoms to his Hodgkin's disease, the Board finds more probative the medical reports of record which indicate that the Veteran has no residuals of his Hodgkin's disease.    

As to the Veteran's opinion that he has residuals of Hodgkin's disease and treatment for the disease, the Board finds his opinion is not competent evidence.  "Competency ... must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   

The Veteran has not demonstrated that he has expertise in medical matters.  He is therefore considered a non-expert, or layperson.  His opinion relating symptoms and conditions to Hodgkin's disease or its treatment is therefore a layperson nexus opinion.  While it is error to categorically reject layperson nexus opinion evidence as incompetent, whether such opinions are competent evidence depends on the facts of the particular case.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor for consideration is the complexity of the question to be determined.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  See Layno v. Brown, 6 Vet. App. 465, 496 (1994) (explaining that a layperson is competent to report only that which he or she observed).  

The Veteran has not provided any sound basis for why he believes the symptoms and conditions that he has reported since his diagnosis and treatment for Hodgkin's disease are related to his Hodgkin's disease.  The Board can discern no way of determining if his symptoms or conditions are related to the disease or its treatment, as opposed to some other cause or causes, by personal observation alone.  Whether such relationships exist does not appear to be a simple question of the type that a lay person may competently address.  For these reasons, the Board finds that his opinion in this regard is not competent evidence, and therefore it does not establish the presence of any Hodgkin's lymphoma residuals.  

The Veteran has undergone several VA examinations during the course of his appeal, but the examiners have both concluded that the Veteran's Hodgkin's lymphoma was in complete remission.  The Veteran has argued that there are some residuals from the treatment, but none of the symptoms have been shown to cause an functional limitation, such that a compensable rating would be justified on either a schedular or extraschedular basis.

Accordingly, there is no basis for referring this issue for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2013); see also Thun v. Peake, 22 Vet. App. 111 (2008) (explaining the steps of extraschedular analysis, which begin with symptomatology or degree of symptomatology that is not contemplated by the rating schedule).  

For the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the Veteran has had any residuals of Hodgkin's disease at any time during the pendency of the appeal.  His appeal at to this issue must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for Hodgkin's lymphoma is denied.  


____________________________________________
MATTHEW BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


